PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16433309
Filing Date: 06/06/2019
Appellant(s): Hao Li 



__________________
Anthony J. Josephson
For Appellant



EXAMINER’S ANSWER

This is in response to the appeal brief filed 05/23/2022.

 (1) Grounds of Rejection to be Reviewed on Appeal 

Every ground of rejection set forth in the Office action dated xxx from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not supported by the disclosure  as originally filed includes the added material as follows: "identifying, at a client device, a first user based on a first set of facial features captured during a first facial recognition process" (lines 2-3 of claim 1; lines 5-6 of claim 8; lines 4-5 of claim 15) and "identifying the first user based on a second set of facial features captured during a second facial recognition process" (lines 8-9 of claim 1; lines 11-12 of claim 8; lines 10-11 of claim 15); “generating a summarization based on the first recording and the second recording, the summarization including an audio presentation of at least  one of a first part of the first recording or a second part of the second recording” (lines 13-15 of claim 1; lines 16-18 of claim 8; lines 14-16 of claim 15). Nowhere in the disclosure as originally filed, has such restriction been indicated. Specification merely disclose (emphasis added): 

[0020] ... upon identifying individual 330 in proximity with individual 310, mobile device 320 may be configured to convey a brief summary containing the key topic of conversation from individual 310's last encounter with individual 330. The summary may be conveyed to individual 310 in the form of a short audio presentation, or a transcription of key words from the conversation in text, or a short video or photo of individual 310's last conversation with individual 330 ...

Furthermore, nowhere in the disclosure, as originally field, the newly claimed limitation “facial recognition process” and how it is performed is described. Specification merely disclose (emphasis added): 

[0018] … Certain key features about individual 330 may be programmed or taught to mobile device 320, by learning to identify individual 330's facial features or voice. As another example, individual 310 may desire to record or preserve parts of a conversation related to a certain subject matter and may have preprogrammed device 320 to listen for and identify certain key words or phrases related to the key Words or phrases.

Claims 2-7, 9-14 and 16-20 are rejected due to their dependency to the rejected claims 1, 8 and 15, correspondingly.

		Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: generating a first recording of the first user in response to identifying the first user. (line 4 of claim 1; line 7 of claim 8; line 6 of claim 15 

Specification disclose (emphasis added): 
[0019] once mobile device 320 has identified an individual, mobile device 320 may automatically start recording audio, video, or both simultaneously. Mobile device 320 may therefore capture the conversation...

Therefore, identifying the individual in prerequisite to start recording.

Regarding claims 2-7, 9-14 and 16-20, claims are rejected due to their dependency to the rejected claims 1, 8 and 15, correspondingly.

 (2) Response to Argument

Applicant’s Argument: “The Rejection of Claim under § 112(a) … office Action incorrectly argues that that the following elements of claim l are not described in the specification ...
1. identifying, at a client device, a first user based on a first set of facial features captured during a first facial recognition process;
2. identifying the first user based on a second set of facial features captured during a second facial recognition process;
3. generating a summarization based on the first recording and the second recording, the summarization including an audio presentation of at least one of a first part of the first recording or a second part of the second recording;
The office Action lists the above elements followed by a conclusory statement that "Nowhere in the disclosure as originally filed, has such restriction been indicated” (Appeal Brief, line 2-27 of page 7 - truncated).

Examiner Response: The Examiner respectfully disagrees with the Applicant’s assertion. Examiner notes that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. However, the Applicant amended claims, introducing elements or limitations that are not supported by the  as-filed disclosure, violating the written description requirement, which was noted by the Examiner, contrary to “conclusory statement” allegation, above.
One of the ordinary skills understand that there are different algorithms using different set of facial features for facial recognition. The features includes, but are not limited to, the distance between eyes, the depth of eye sockets, the distance from forehead to chin, the contour of the lips, ears, and chin, the relative position, size and/or shape of the eyes, nose, cheekbones, and jaw, to name a few. Therefore, limitations “identifying … based on a first set of facial features” and “identifying … based on a second set of facial features” could be interpreted as two different set of features, which the first user has been identified by, during two facial recognition processes. However, disclosure support only one such set of facial features. This means that the same facial recognition process of the first user takes place at two different times (e.g., current versus previous), as also stated by the Applicant: “One skilled in the art would clearly understand that using facial recognition inherently involves performing a facial recognition process in which the client device captures an image of a face and then performs some facial recognition analysis on the image” (Appeal brief, last paragraph of page 8 – emphasis added)
 Hence, the identifying steps should read:  
identifying, at a client device, a first user based on a set of facial features captured during a facial recognition process at a first/current time;
identifying, at a client device, the first user based on the set of facial features captured during a facial recognition process at the second/previous time;
Applicant’s Argument: “The Rejection of Claim under § 112(b) … The Office Action cites the following passage from paragraph [0019] ... This passage states that the mobile device may automatically start recording. It does not state that identifying the user is a necessary prerequisite to initiation of a recording, as argued by the office Action.

Examiner Response: The Examiner respectfully disagrees with the Applicant’s assertion. Claim language “storing the first recording at a memory location associated with the first a second recording of the first user” (lines 6-7 of claim 1) suggest that the first user has already been identified, because a pervious recording of the first user is already has a memory location associated with.  That is why the first recording is being stored in a memory location associated with a second recording of the first user, Therefore, it is clear that the first recording of the first use is generated after identifying the first user. Furthermore, step of “identifying … a first user” is recited before the step of ‘generating a first recording”.

Applicant’s Argument: “The element "generating a summarization based on the first recording and the second record, the summarization including an audio presentation of at least one of a first part of the first recording or a second part of the second recording," is supported in Appellant's Specification in at least pars. [0015], [0020] and [0033]” (Appeal Brief, lines 4-7 of page 11)

Examiner Response: The Examiner respectfully disagrees with the Applicant’s assertion. Considering the first recording is “current recoding” and the second recording is “prior recording” or vice versa, then the summarization includes the prior recording, as Applicant properly referred to it to recite: “Paragraph [0020] further explains that the mobile device uses the stored recordings to generate a summary of previous encounters with the user: In some example embodiments, mobile device may recall, and present to individual, notes or complete recordings of prior relevant conversations with an individual, such as individual, upon identifying individual in proximity of individual (Appear brief, line 37 of page 11 to line 4 of page 12 – bold in the original, underline added)

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted, 
Nader Bolourchi, Ph.D., M.Ph. 
/Nader Bolourchi/
Primary Examiner, Art Unit 2631








Conferees: 
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632                                                                                                                                                                                                        
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.